278 S.W.2d 850 (1955)
Ex parte Orby Truman CANNON.
No. 27631.
Court of Criminal Appeals of Texas.
May 4, 1955.
No attorney on appeal for appellant.
Leon Douglas, State's Atty., Austin, for the State.
MORRISON, Presiding Judge.
This is an original application for a writ of habeas corpus brought by the relator Orby Truman Cannon, seeking his release from the Texas Prison System. He alleges that the order cumulating the sentences by virtue of which he is confined is ineffectual.
From the certified copies of the judgments and sentences before us, we learn the following:
On May 10, 1949, in Cause No. 61192 in the Criminal District Court No. 2 of Harris County, the relator plead guilty to the offense of robbery by assault, and his punishment was assessed at ten years. Relator does not question the validity of this sentence, he having served the same.
On the same day, in Cause No. 61193 in the Criminal District Court of Harris County, the relator plead guilty to the offense of robbery by assault, and his punishment was assessed at five years. The sentence in this cause concludes with this order: "As to the defendant Orby Truman Cannon alone this sentence to begin when the sentence in Cause No. 61192 shall have ceased to operate."
Recently, in Ex parte McFarland, Tex.Cr. App., 274 S.W.2d 71, we held such an order ineffective since it was made in a different court, and is here controlling.
The writ is granted, and the relator is ordered discharged from confinement under the above sentences.